302 So. 2d 810 (1974)
SOUTHWEST ELECTRIC SUPPLY, INC., Appellant,
v.
Bill BANFIELD, d/b/a Bill's Electric, et al., Appellees.
No. 74-375.
District Court of Appeal of Florida, Second District.
November 6, 1974.
*811 Allan L. McPeak, Naples, for appellant.
No appearance for appellees.
HOBSON, Acting Chief Judge.
This court lacks jurisdiction to entertain this interlocutory appeal since the same was untimely filed.
Appellant filed a motion pursuant to Rule 1.540(b) RCP to set aside an order of dismissal for lack of prosecution. This motion was denied on February 4, 1974. Instead of timely appealing this order by interlocutory appeal, appellant filed a motion for reconsideration, which was denied on February 25, 1974. Appellant filed its notice of appeal on March 22, 1974.
An order denying a motion to set aside an order of dismissal pursuant to Rule 1.540(b) RCP is an interlocutory order. Frank v. Amara, Fla.App.1st, 1970, 235 So. 2d 537. A motion for reconsideration of an interlocutory order does not toll the time for seeking review of such order. Home News Publishing Company v. U-M Publishing, Inc., Fla.App.1st 1971, 246 So. 2d 117; Wagner v. Bieley, Wagner & Associates, Inc., Fla. 1972, 263 So. 2d 1. The appeal, having been taken more than thirty days after the rendition of the order, is untimely.
Appeal dismissed sua sponte.
BOARDMAN and GRIMES, JJ., concur.